IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-30825
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

GLENDA D. SIMMONS,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                       USDC No. 96-CR-5-B-M2
                        - - - - - - - - - -
                           April 16, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Glenda D. Simmons appeals her sentence following a guilty

plea conviction for making false claims for federal income tax

refunds in violation of 18 U.S.C. §§ 2, 287.   Simmons contends

that the district court abused its discretion when it upwardly

departed from the applicable sentencing guidelines range.   The

district court adequately articulated its reasons for arriving at

its final sentence by discussing the seriousness of Simmons’

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-30825
                                 - 2 -

prior convictions and its opinion that the applicable Criminal

History Category did not adequately reflect the seriousness and

extent of her past crimes.    See United States v. Daughenbaugh, 49

F.3d 171, 175 (5th Cir.), cert. denied, 116 S. Ct. 258 (1995);

United States v. Lambert, 984 F.2d 658, 662 (5th Cir. 1983)(en

banc).   Since the district court offered acceptable reasons for

the departure and the departure was reasonable in light of the

circumstances, there was no abuse of discretion.    See Lambert,

984 F.2d at 663.   As no abuse of discretion has been shown, the

district court’s upward departure is AFFIRMED.     See Daughenbaugh,

49 F.3d at 175.

     AFFIRMED.